t c memo united_states tax_court victor and della jenkins petitioners v commissioner of internal revenue respondent docket no filed date victor and della jenkins pro_se matthew d carlson for respondent memorandum findings_of_fact and opinion morrison judge the petitioners victor and della jenkins the jenkinses filed a joint tax_return for the year respondent whom we will refer to as the irs issued a deficiency_notice determining a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure the jenkinses filed a petition with the tax_court seeking a redetermination the irs now concedes the correctness of charitable-contribution and home-mortgage deductions that the jenkinses claimed on their return after taking into account these two concessions the remaining issues for us to decide include the amount of the deduction to which the jenkinses are entitled for payments to a loan processor we find the amount is dollar_figure whether the jenkinses are entitled to deduct dollar_figure in other business_expenses we find they are not and whether the jenkinses are liable for the accuracy-related_penalty under sec_6662 we find that they are all of the other unresolved issues involve matters that should be resolved in the rule_155_computations these computational issues are whether the self-employment_tax should be increased to dollar_figure whether the self-employment_tax deduction should be increased to dollar_figure and whether the jenkinses are entitled to itemized_deductions as opposed to the standard_deduction findings_of_fact during victor jenkins jenkins worked as a registered nurse for a company called nursefinders inc in jenkins received dollar_figure in wages from nursefinders inc the tax treatment of these wages is not in dispute jenkins also worked as a loan officer during in his capacity as a loan officer jenkins worked with two mortgage brokers american dream homes and living american dreams inc the two brokers compensated jenkins by writing him commission checks we refer to these commission checks as broker checks jenkins worked with a loan processor named therriman edwards jenkins and edwards had an arrangement whereby the two men split the amount of each broker check that jenkins received edwards was the key man in bringing in the business therefore edwards received the larger percentage of the net profit attributable to the broker checks the primary reason that jenkins received any share at all was that he held a california real-estate license this permitted jenkins to work as a loan officer edwards did not have a real-estate license jenkins testified that his own share of a broker check was equal to percent of the difference between the broker check and edwards’ out-of-pocket costs jenkins testified that edwards’ share of the broker check was equal to edwards’ out- of-pocket costs plus percent of the difference between the broker check and edwards’ costs as we explain later we do not 1a mortgage broker hires a loan officer with respect to each loan transaction 2a mortgage_lender works with various mortgage brokers and compensates these mortgage brokers with commission payments in a typical commission payment to a mortgage broker wa sec_2 to percent of the loan amount the amounts of the checks that the two brokers wrote to jenkins were percent of the amounts that the brokers received from mortgage lenders 3a loan officer works with a loan processor think that the amounts paid to edwards were determined by this formula jenkins used a bank account at washington mutual for both his loan officer business and his personal business the bank statements for this account and copies of checks drawn on this account provide some information about the amounts of the payments that jenkins made to edwards jenkins received an information_return a form 1099-misc miscellaneous income from american dream homes showing that american dream homes paid him dollar_figure in he received another information_return from living american dreams inc showing that living american dreams inc paid him dollar_figure in the total of those two numbers is dollar_figure jenkins provided edwards a form 1099-misc for the tax_year showing dollar_figure in the box for nonemployee compensation jenkins arrived at dollar_figure by multiplying percent by the dollar_figure that the two brokers reported that they had paid him the jenkinses filed a form_1040 u s individual_income_tax_return for they attached a schedule c profit or loss frm business for a business that they described as the mortgage_lender business on the schedule c the jenkinses reported 4the mortgage_lender label was erroneous jenkins did not act as a mortgage_lender but as a loan officer gross_receipts of dollar_figure and gross_income of dollar_figure they reported total expenses of dollar_figure of which dollar_figure was wages as jenkins would explain to the court this dollar_figure represented the payments he made to edwards besides the dollar_figure the remainder of the schedule c expenses was dollar_figure this dollar_figure in expenses was described on the return only in broad categories and their corresponding amounts the names of the categories and the amounts are listed later in our opinion the trial record does not reveal any other information about these amounts the net profit from the business was reported as dollar_figure which is dollar_figure minus dollar_figure the irs does not contest the accuracy of the dollar_figure that the jenkinses reported as gross_income and gross_receipts from the business edwards filed a income-tax return with the irs he reported that he earned dollar_figure in gross_receipts suspiciously this number is precisely dollar_figure less than the dollar_figure that jenkins claimed as a deduction for wages the irs sent a deficiency_notice to the jenkinses determining a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure one of the adjustments in the deficiency_notice was the reduction of the dollar_figure that the jenkinses had claimed for schedule c deductions to zero the deficiency_notice explained that the record keeping requirements under internal_revenue_code sec_6001 have not been met and you have not complied with our request for substantiation of your schedule c the irs now concedes that jenkins paid edwards commissions of dollar_figure during tax_year and that jenkins is entitled to a business deduction of that amount at the time the jenkinses filed their petition they resided in california opinion amount of deduction for jenkins’ payments to edwards a the nine payments documented by copies of jenkins’ personal checks to edwards and corresponding entries on bank statements the trial record contains copies of nine checks jenkins wrote to edwards these checks were drawn on jenkins’ washington mutual bank account for each check the bank statements reflect under the heading checks paid the check number the check amount and the payment_date each of these items is consistent with the information on the copies of the checks other entries on the bank statement show that a customer deposit was made on the same date or almost the same date as the payment_date of each check the amount of each customer deposit entry is somewhat greater than the amount of the corresponding check for example check no dated date is made out from jenkins to edwards the amount on the check is dollar_figure the bank statement contains a corresponding entry under the heading of checks paid for check no a date of date and an amount of dollar_figure the bank statement contains an entry on date for a customer deposit of dollar_figure including the example described above there were nine transactions in which the documentation is similar they are summarized as follows nine payments to edwards evidenced by checks to edwards and simultaneous large deposits to jenkins’ bank account date and amount of customer deposit entry on bank statement information on check to edwards bank statement entry for same check amount of payment to edwards as claimed by jenkins - identical to amounts conceded to be correct by irs check dollar_figure check dollar_figure check dollar_figure check dollar_figure check dollar_figure check dollar_figure check dollar_figure check dollar_figure check dollar_figure check dollar_figure check dollar_figure check dollar_figure check dollar_figure check dollar_figure check dollar_figure check dollar_figure check dollar_figure check dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number the irs has conceded that jenkins is entitled to deduct dollar_figure for his payments to edwards this is the total amount of these nine checks b seven payments to edwards documented by entries for large deposits to and large withdrawals from jenkins’ account there are seven instances in which jenkins’ bank statement has an entry for a customer deposit and on the same date a withdrawal the amount of each withdrawal is a relatively large fraction of the amount of the corresponding customer deposit for example the washington mutual bank statement shows that on date there was a customer deposit of dollar_figure it also shows that on there was a transfer withdrawal of dollar_figure jenkins testified that the dollar_figure deposit entry reflected that he had deposited a broker check in that amount he testified that the entry for a transfer withdrawal of dollar_figure reflected that he transferred that amount from his bank account at washington mutual to edwards’ account at the same bank the irs argues that the documentary_evidence is inadequate to support the proposition that jenkins made a payment of dollar_figure to edwards we find however that the bank statement combined with jenkins’ testimony is sufficient to demonstrate that jenkins paid edwards the dollar_figure recorded on the bank statement we make a similar conclusion for six other_payments for which there is similar documentary and testimonial evidence all seven payments can be summarized thus seven payments to edwards evidenced by entries for large deposits and large withdrawals date and amount of customer deposit entry on bank statement date and amount of transfer withdrawal or customer withdrawal entry on bank statement amount_paid to edwards as claimed by jenkins - identical to amounts determined by the court dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total transfer withdrawal dollar_figure transfer withdrawal dollar_figure customer withdrawal dollar_figure customer withdrawal dollar_figure customer withdrawal dollar_figure customer withdrawal dollar_figure transfer withdrawal dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure c three payments from jenkins to edwards documented by an entry in the bank statement showing that jenkins deposited a small amount there are three transactions for which the sole written evidence of a payment from jenkins to edwards is entries on jenkins’ washington mutual bank statement showing that there were three relatively small customer deposits made to jenkins’ bank account for example the bank statement reflects that a customer deposit of dollar_figure was made on date on the basis of this dollar_figure entry jenkins testified that he must have received a check from the broker for dollar_figure ie dollar_figure divided by percent jenkins cashed the broker check rather than depositing it which explains why there is no bank statement entry corresponding to the amount of the broker check of the dollar_figure that he estimated was the proceeds from the cashing of the broker check jenkins said that he gave edward sec_90 percent ie dollar_figure he said that he deposited to his own bank account the remaining percent ie dollar_figure jenkins gave similar testimony with respect to two other transactions for which the written documentation is comparable to this one he estimated that for all three transactions his total payments to edwards were dollar_figure we believe that the entry for a deposit of dollar_figure to the washington mutual bank account reflected jenkins’ share of a broker check we also believe that around the time of this deposit jenkins paid edwards for edwards’ share of the broker check however we come to a different conclusion from jenkins’ regarding how much jenkins paid edwards the method used by jenkins is unacceptable if one attempts to apply this method to other_payments to edwards for which there is documentary_evidence as to the actual amount the method fails to predict the actual amount for example as we have found jenkins received a broker check of dollar_figure and paid edwards dollar_figure from that check yet the method jenkins used would have predicted that edwards’ share would be dollar_figure dollar_figure time sec_90 percent to take another example we found that jenkins received a broker check of dollar_figure and paid edwards dollar_figure yet the method jenkins used would have predicted dollar_figure we therefore find the method unreliable if a taxpayer is entitled to a deduction but it is not possible to determine the exact amount of the deduction the tax_court may estimate the amount 39_f2d_540 2d cir in making this estimate the court may resolve uncertainties against the taxpayer because it is the taxpayer’s fault that there is not enough information to accurately calculate the deduction id for the reasons set forth below we have decided to determine the amount of each of 5in determining the amounts of the three payments to edwards we did not rely on jenkins’ testimony that edwards’ share of each broker check was equal to edwards’ costs plu sec_90 percent of the difference between the broker check and his costs this amount is mathematically equivalent to percent of the broker check plus percent of his costs suppose that b is the amount of the broker check c is edwards’ out-of-pocket costs and e is edwards’ share of the broker check jenkins testified that e c b-c this is algebraically equivalent to e 9b 1c but if we apply this formula to the dollar_figure broker check the formula would predict that edwards would receive percent of the broker check ie dollar_figure plus costs but in fact edwards actually received only dollar_figure therefore the formula is incorrect and even if the formula was correct we would not have enough information to use the formula one of the terms of the formula is edwards’ costs we do not know this amount the three payments to edwards by multiplying the amount of each corresponding deposit by the derivation of the ratio is as follows for each of the transactions for which we have already determined the amount that jenkins paid edwards we calculated the ratio between jenkins’ share of the broker check and edwards’ share of the broker check the transactions for which the ratio was the highest were the dollar_figure broker check deposited on date of which edwards’ share dollar_figure bears approximately a ratio to jenkins’ share dollar_figure and the dollar_figure broker check deposited on date of which edwards’ share dollar_figure bears approximately a ratio to jenkins’ share dollar_figure using thi sec_5 ratio we find that the dollar_figure deposit jenkins made on date corresponded to a dollar_figure payment to edwards the dollar_figure deposit jenkins made on date corresponded to a dollar_figure payment to edwards and the dollar_figure deposit jenkins made on date corresponded to a dollar_figure payment to edwards the total of these three payments is dollar_figure the irs’s position is that we should be making no estimate at all and that the deduction for these three transactions should be zero it points out there is no written evidence proving that the three deposits actually represented jenkins’ shares of the broker checks and no written evidence that jenkins made a corresponding payment to edwards for edwards’ share but as we noted above we believe jenkins’ testimony that the deposits to his account did correspond to broker checks and that he made corresponding payments to edwards we have estimated the payments to edwards in these three transactions the three transactions discussed in this section can be summarized as follows three payments to edwards evidenced in writing by small customer deposit entries date and amount of customer deposit entry on bank statement dollar_figure dollar_figure amount of broker check per jenkins amount of payment to edwards per jenkins dollar_figure dollar_figure dollar_figure of dollar_figure amount of payment to edwards per court dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total deposits dollar_figure total dollar_figure total dollar_figure d conclusion of the three categories of payments described above we have determined that jenkins is entitled to a deduction of dollar_figure dollar_figure dollar_figure dollar_figure this figure is less than the dollar_figure amount claimed by jenkins it is greater than the corresponding amount urged by the irs dollar_figure we are not persuaded that jenkins made any payments to edwards other than the discussed in this opinion remaining schedule c expenses of the dollar_figure in expenses claimed as deductions on the schedule c dollar_figure was labeled wages the rest of the expenses amounting to dollar_figure were described on the tax_return as car and truck expense insurance other than health rent or lease other business property supplies taxes and licenses utilities business_credit card car rental seminar airfare hotel ink cartilages sic business cards real_estate book total dollar_figure big_number big_number big_number 6jenkins did not argue that his payments to edwards were equal to dollar_figure the amount that jenkins deducted on his return for these payments even though he claimed the dollar_figure in expenses on his schedule c jenkins did not introduce any evidence to prove that he was entitled to deduct it we sustain the irs’s determination in its deficiency_notice that the remaining schedule c deductions should be disallowed the sec_6662 penalty the irs bears the burden of producing evidence that the jenkinses are liable for the sec_6662 penalty see sec_7491 the jenkinses were negligent within the meaning of sec_6662 their recordkeeping was extremely poor the irs has carried its burden of producing evidence the portion of the underpayment attributable to the schedule c deductions that the jenkinses erroneously claimed was due to negligence the disallowed schedule c deductions also resulted in an understatement of income_tax within the meaning of sec_6662 whether there is a substantial_understatement_of_income_tax within the meaning of sec_6662 is a mathematical matter to be resolved after the parties have completed rule_155_computations 7instead jenkins introduced into evidence a list of expenses that he says he could have deducted but did not the purpose of the exhibit was to show the court that his handling of his tax_return showed indifference rather than any sort of fraudulent intent he did not ask the court to incorporate the new deductions on the exhibit into its determination of his tax_liability in any event that spartan list of additional deductions would not have proven he was entitled to the additional deductions the jenkinses have the burden of proving that they are not liable for the penalty because of reasonable_cause substantial_authority or a similar provision see 116_tc_438 they have not satisfied their burden_of_proof decision will be entered under rule
